Case 1:21-cv-22788-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
MIAMI DIVISION

DOUG LONGHINI, Individually,
Plaintiff,
Vs, : Case No.
TROPICAL TILE & MARBLE DISTRIBUTORS, :
INC., a Florida Corporation, and CATAMAR,
LTD., a Florida Limited Partnership,

Defendants. ;
/

 

COMPLAINT
(Injunctive Relief Demanded)

Plaintiff, DOUG LONGHINI, Individually, and on behalf of all other mobility impaired
individuals similarly situated, (sometimes referred to as “Plaintiff’), hereby sues the Defendants,
TROPICAL TILE & MARBLE DISTRIBUTORS, INC., a Florida Corporation, and
CATAMAR, LTD., a Florida Limited Partnership, (sometimes referred to as “Defendants”), for
Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans
with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”).

1. Plaintiff, Douglas Longhini, is an individual residing in Miami, Florida, in the County of

Miami-Dade.

2. The Defendants’ property, Tropical Tile & Marble, is located at 9950 NW 77th Ave.,

Hialeah Gardens, FL 33016, and is in the County of Miami-Dade.

3. Defendant, Catamar, Ltd. owns the warehouse building at 9950 NW 77th Ave., Hialeah

Gardens, FL 33016, and the Defendant, Tropical Tile & Marble Distributors, Inc., leases

the property where the Tropical Tile and Marble is located.
Case 1:21-cv-22788-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 2 of 9

4, Venue is properly located in the Southern District of Florida because venue lies in the
judicial district of the property situs. The Defendants’ property is located in, and does
business within, this judicial district.

5. Pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343, this Court has been given original
jurisdiction over actions which arise from the Defendants’ violations of Title III of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et.seq. See also 28 U.S.C. § 2201
and § 2202.

6. Plaintiff Doug Longhini is a Florida resident, is sui juris, and qualifies as an individual
with disabilities as defined by the ADA. Doug Longhini has cerebral palsy and requires
the use of a wheelchair to ambulate. Mr. Longhini has very limited use of his hands and
cannot operate any mechanisms which require tight grasping or twisting of the wrist.

7. Mr. Longhini lives approximately 17 miles from the facility. He regularly goes to the
Hialeah Gardens area to visit friends, to shop and eat, and in conjunction with his
activities as an advocate for disabled rights. He also goes to the Hialeah Gardens area
regularly in conjunction with his advocacy to ensure that he and other similarly situated
mobility impaired persons have access to and are provided the full and equal enjoyment
of public accommodations.

8. Mr. Longhini has been to the Tropical Tile & Marble several times, and on April 8, 2021,
he went to the facility as a customer, and to confirm the ADA violations on the property.
He intends to return to the Tropical Tile & Marble, in the near future. The ADA
violations set forth herein, have endangered Mr. Longhini’s safety, and will in the future
continue to endanger his safety, until the barriers are corrected.

9. Defendants own, lease, (or lease to), or operate a place of public accommodation as
Case 1:21-cv-22788-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 3 of 9

defined by the ADA and the regulations implementing the ADA, 28 CFR 36.201(a) and
36.104. Defendants are responsible for complying with the obligations of the ADA.

10. The subject property, Tropical Tile & Marble, is operated by private entities whose
operation affect commerce and are a public accommodation as defined by the ADA and
its implementing regulations. See, 28 CFR § 36.104.

11. | Doug Longhini has a realistic, credible, existing and continuing threat of discrimination
from the Defendants’ non-compliance with the ADA with respect to the property as
described. Plaintiff has reasonable grounds to believe that he will continue to be
subjected to discrimination in violation of the ADA by the Defendants. Doug Longhini
desires to visit the subject facility, not only to avail himself of the goods and services
available at the property, but to assure himself that this property is in compliance with the
ADA so that he and others similarly situated will have full and equal enjoyment of the
property without fear of discrimination.

12. The Defendants have discriminated against the individual Plaintiff by denying him access
to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages
and/or accommodations of the buildings, as prohibited by 42 U.S.C. § 12182 et seq., as
described in paragraph 13.

13. | The Defendants have discriminated, and are continuing to discriminate, against the
Plaintiff in violation of the ADA by failing to, inter alia, have accessible facilities by
January 26, 1992 (or January 26, 1993, if Defendants have 10 or fewer employees and
gross receipts of $500,000 or less). A preliminary inspection of the Tropical Tile &
Marble has shown that violations exist. These violations, that Doug Longhini has

personally encountered or observed include, but are not limited to:
Case 1:21-cv-22788-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 4 of 9

Parking

A. The Plaintiff had difficulty exiting the vehicle, as designated accessible parking
spaces are located on an excessive slope. Violation: There are accessible parking
spaces located on an excessive slope violating Section 4.6.3 of the ADAAG and
Section 502.4 of the 2010 ADA Standards, whose resolution is readily
achievable.

B. The Plaintiff had difficulty exiting the vehicle, as designated accessible parking
space access aisles are located on an excessive slope. Violation: There are
accessible parking space access aisles located on an excessive slope violating
Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA Standards,
whose resolution is readily achievable.

C. The required number of accessible parking spaces is not provided, violating
Sections 4.1.2(5a) and 4.6.1 of the ADAAG and Section 208.2.4 of the 2010
ADA Standards, whose resolution is readily achievable.

Entrance Access and Path of Travel

A. The Plaintiff could not enter/exit the store without assistance. Violation: There
are entrances that do not have an accessible path of travel with access or egress
for people in wheelchairs, violating Sections 4.3.2(2) and 4.14.1 of the ADAAG
and Sections 206.2.2 and 207 of the 2010 ADA Standards.

B. The Plaintiff had difficulty traversing the path of travel due to abrupt changes in
level. Violation: There are changes in levels of greater than 2 inch, violating
Sections 4.3.8 and 4.5.2 of the ADAAG and Section 303 of the 2010 ADA
Standards, whose resolution is readily achievable.

C. The Plaintiff had difficulty entering the store without assistance, as the entrance
threshold is too high. Violation: There are threshold rises in excess of % inch at
the tenant entrances, violating Section 4.13.8 of the ADAAG and Section 404.2.5
of the 2010 ADA Standards, whose resolution is readily achievable.

D. The Plaintiff had difficulty using ramps, as they are located on an excessive
slope. Violation: Ramps at the facility contain excessive slopes, violating Section
4.8.2 of the ADAAG and Section 405.2 of the 2010 ADA Standards, whose

resolution is readily achievable.

E. The Plaintiff had difficulty on the path of travel at the facility, as ramps do not
have compliant handrails violating Section 4.8.5 of the ADAAG and Section
405.8 of the 2010 ADA Standards, whose resolution is readily achievable.
Case 1:21-cv-22788-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 5 of 9

Public Restrooms Tropical Tile & Marble

A. There are permanently designated interior spaces without proper signage,
violating Sections 4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703
of the 2010 ADA Standards, whose resolution is readily achievable.

B. The Plaintiff had difficulty using the doorknob and the locking mechanism on
the restroom door without assistance, as they require tight grasping. Violation:
The restroom door has non-compliant hardware for disabled patrons, violating
Sections 4.13.9 & 4.27.4 of the ADAAG and Sections 309.4 & 404.2.7 of the
2010 ADA Standards, whose resolution is readily achievable.

C. The Plaintiff had difficulty entering the restroom without assistance, as the door
threshold is too high. Violation: There are threshold rises in excess of % inch at
the restroom entrances, violating Section 4.13.8 of the ADAAG and Section
404.2.5 of the 2010 ADA Standards, whose resolution is readily achievable.

D. The Plaintiff could not enter the restroom without assistance, as the door width is
too narrow. Violation: The clear width at restroom doors is less than the
prescribed minimums violating Section 4.13.5 of the ADAAG and Section
404.2.3 of the 2010 ADA Standards, whose resolution is readily achievable.

E. The Plaintiff could not use the lavatory without assistance, as the required knee
& toe clearances are not provided. Violation: There are lavatories in public
restrooms without the required clearances provided, violating the requirements in
Section 4.19.2 and Figure 31 of the ADAAG and Sections 306 and 606.2 of the
2010 ADA Standards, whose resolution is readily achievable.

Ie The Plaintiff could not use the mirror, as it is mounted too high. Violation: The
mirrors provided in the restrooms are in violation of the requirements in Section
4.19.6 of the ADAAG and Section 603.3 of the 2010 ADA Standards, whose
resolution is readily achievable.

G. The Plaintiff had difficulty using the toilet without assistance, as it is not
mounted at the required distance from the side wall. Violation: The water closet
is mounted at a non-compliant distance from the side wall, violating Section
4.16.2 and Figure 28 of the ADAAG and Section 604.2 of the 2010 ADA
Standards, whose resolution is readily achievable.

H. The Plaintiff could not transfer to the toilet without assistance, as the grab bars
are missing. Violation: The grab bars do not comply with the requirements
prescribed in Section 4.16.4 and Figure 29 of the ADAAG and Sections 604.5
and 609 of the 2010 ADA Standards, whose resolution is readily achievable.
Case 1:21-cv-22788-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 6 of 9

I. The Plaintiff could not flush the toilet without assistance, as the flush valve is not
mounted on the wide area. Violation: The flush valve is not mounted on the
compliant side in violation of Section 4.16.5 of the ADAAG and Section 604.6
of the 2010 ADA Standards, whose resolution is readily achievable.

Maintenance

A. The accessible features of the facility are not maintained, creating barriers to
access for the Plaintiff, as set forth herein, in violation of 28 CFR 36.211.

14. All of the foregoing violations are also violations of the 1991 Americans with Disabilities
Act Accessibility Guidelines (ADAAG), and the 2010 Standards for Accessible Design,
as promulgated by the U.S. Department of Justice.

15. The discriminatory violations described in paragraph 13 are not an exclusive list of the
Defendants’ ADA violations. Plaintiff requires the inspection of the Defendants’ place of
public accommodation in order to photograph and measure all of the discriminatory acts
violating the ADA and all of the barriers to access. The individual Plaintiff, and all other
individuals similarly situated, have been denied access to, and have been denied the
benefits of services, programs and activities of the Defendants’ buildings and its
facilities, and have otherwise been discriminated against and damaged by the Defendants
because of the Defendants’ ADA violations, as set forth above. The individual Plaintiff,
and all others similarly situated, will continue to suffer such discrimination, injury and
damage without the immediate relief provided by the ADA as requested herein. In order
to remedy this discriminatory situation, the Plaintiff requires an inspection of the
Defendants’ place of public accommodation in order to determine all of the areas of non-
compliance with the Americans with Disabilities Act.

16. Defendants have discriminated against the individual by denying him access to full and

equal enjoyment of the goods, services, facilities, privileges, advantages and/or
Case 1:21-cv-22788-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 7 of 9

accommodations of their places of public accommodation or commercial facilities in
violation of 42 U.S.C. § 12181 et seg. and 28 CFR 36.302 et seq. Furthermore, the
Defendants continue to discriminate against the Plaintiff, and all those similarly situated
by failing to make reasonable modifications in policies, practices or procedures, when
such modifications are necessary to afford all offered goods, services, facilities,
privileges, advantages or accommodations to individuals with disabilities; and by failing
to take such efforts that may be necessary to ensure that no individual with a disability is
excluded, denied services, segregated or otherwise treated differently than other
individuals because of the absence of auxiliary aids and services.

17, Plaintiff is without adequate remedy at law and is suffering irreparable harm.
Considering the balance of hardships between the Plaintiff and Defendants, a remedy in
equity is warranted. Furthermore, the public interest would not be disserved by a
permanent injunction.

18. Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees,
costs and litigation expenses from the Defendants pursuant to 42 U.S.C. § 12205 and 28
CFR 36.505.

19, Defendants are required to remove the existing architectural barriers to the physically
disabled when such removal is readily achievable for its place of public accommodation
that have existed prior to January 26, 1992, 28 CFR 36.304(a); in the alternative, if there
has been an alteration to Defendants’ place of public accommodation since January 26,
1992, then the Defendants are required to ensure to the maximum extent feasible, that the
altered portions of the facility are readily accessible to and useable by individuals with

disabilities, including individuals who use wheelchairs, 28 CFR 36.402; and finally, if the
Case 1:21-cv-22788-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 8 of 9

Defendants’ facility is one which was designed and constructed for first occupancy

subsequent to January 26, 1993, as defined in 28 CFR 36.401, then the Defendants’

facility must be readily accessible to and useable by individuals with disabilities as
defined by the ADA.

20. Notice to Defendants is not required as a result of the Defendants’ failure to cure the
violations by January 26, 1992 (or January 26, 1993, if Defendants have 10 or fewer
employees and gross receipts of $500,000 or less). All other conditions precedent have
been met by Plaintiff or waived by the Defendants.

21, Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant Plaintiff
Injunctive Relief, including an order to require the Defendants to alter the Tropical Tile
& Marble to make those facilities readily accessible to and useable by the Plaintiff and all
other persons with disabilities as defined by the ADA; or by closing the facilities until
such time as the Defendants cure its violations of the ADA.

WHEREFORE, Plaintiff respectfully requests:

a. The Court issue a Declaratory Judgment that determines that the Defendants at the
commencement of the subject lawsuit are in violation of Title II] of the
Americans with Disabilities Act, 42 U.S.C. § 12181 et seq.

b. Injunctive relief against the Defendants including an order to make all readily
achievable alterations to the facilities; or to make such facilities readily accessible
to and usable by individuals with disabilities to the extent required by the ADA;
and to require the Defendants to make reasonable modifications in policies,
practices or procedures, when such modifications are necessary to afford all

offered goods, services, facilities, privileges, advantages or accommodations to
Case 1:21-cv-22788-XXXX Document 1 Entered on FLSD Docket 07/30/2021 Page 9 of 9

individuals with disabilities; and by failing to take such steps that may be
necessary to ensure that no individual with a disability is excluded, denied
services, segregated or otherwise treated differently than other individuals

because of the absence of auxiliary aids and services.

c. An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.
§ 12205.
d. Such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

e. The Order shall further require the Defendants to maintain the required assessable
features on an ongoing basis, and to require the institution of a policy that requires
Defendants to maintain its accessible features on an ongoing basis.

Respectfully Submitted,

John P. Fuller, Esquire

Florida Bar No. 276847

FULLER, FULLER & ASSOCIATES, P.A.
12000 Biscayne Blvd., Suite 502

North Miami, FL 33181

(305) 891-5199
(305) 893-9505 - Fagsi
ipf @fulley| uler, ight

  
  
 

By: ' / V _
John P.|Fuller, Esq. (FBN 276847)

Counsel for Plaintiff Doug Longhini
